Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 & 11 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 7, the terms “no automatic deferment” is indefinite and not clear what it is in reference to? Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

In claim 11, the terms “capable” is indefinite (i.e., it is unclear if anything is actually being performed). Also, the description of the present application fails to provide a clear and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20200228266 in view of Yerramalli US 20190059001

1. A method performed by a station for enabling an Uplink, UL, transmission to an access point in a wireless communications network, the method comprising 
determining a UL transmission rank for an UL transmission to the access point (Kim: [0011-0012, 0015, 0121-0122] the rank indicator is determined using the selected signal CSI-RS resource); and 
(Kim: [0012, 0121-0122] reporting, to the base station, an indicator indicating the selected one CSI-RS resource and the rank indicator).
Yerramalli further teaches transmitting, to the access point, a message on a contention-based transmission resource in the wireless communications network (Yerramalli: [0041, 0057, 0068-0069] - contention-based transmissions) in order to use shared radio frequency spectrum, contention-based transmissions may be utilized in which a listen-before-talk (LBT) procedure may be performed to verify that the radio frequency spectrum is not being used by another transmitter ([0041]).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation in to Kim’s in order to use shared radio frequency spectrum, contention-based transmissions may be utilized in which a listen-before-talk (LBT) procedure may be performed to verify that the radio frequency spectrum is not being used by another transmitter ([0041]), as taught by Yerramalli.

2. The method according to claim 1, further comprising receiving, from the access point, a message on a contention-based transmission resource in the wireless communications network comprising information indicating a UL transmission rank to be used by the station in an UL transmission, and transmitting, to the access point, an UL transmission on a contention-based transmission resource in the wireless communications network-using the indicated UL transmission rank received in the received message from the access point (Yerramalli: [0069]).



4. The method according to claim 1, wherein the determined UL transmission rank is based on at least Channel State Information, CSI, estimated from reference signals received from the access point and transmission information at the station associated with the number of antennas at the station which are available for transmitting an UL transmission to the access point, wherein the message to the access point further comprises the transmission information at the station (Kim: [0011-0012, 0015, 0121-0122]; Yerramalli: [0068]).

5. (canceled)

Claim 7-8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20200228266 in view of Yerramalli US 20190059001 further in view of Applicant Admitted Prior Art “AAPA”

7. The method according to claim 1, further comprising determining that no automatic deferment of the transmission of the message to the access point is to be performed by the station in response to receiving other messages from the access point designated to other stations in the wireless communications network (AAPA: [0006]) in order to use RTS/CTS medium access protocol that facilitates “conflict-free” time sharing of the carrier medium, i.e. the radio transmission resources, in a carrier sensing network ([0007]).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation in to Kim’s in order to 

8. The method according to claim 1, wherein the contention-based transmission resources in the wireless communications network over which the messages are transmitted are different than the ones over which an UL transmission from the station is transmitted to the access point, and wherein the different contention-based transmission resources may be a different frequencies, time slots, or codes (AAPA: [0006]).

9. (canceled)

10. The method according to claim 1, wherein the message to the access point is an Request-to-Send, RTS, message, and the message from the access point is an Clear-to-Send, CTS, message (AAPA: [0005-0006]).

Claim 6, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20200228266 in view of Yerramalli US 20190059001 further in view of Yokomakura US 20120134441
	11. The method according to claim 1, further comprising: transmitting information to the access point indicating that the station is capable of performing transmission rank adaptation for UL transmissions in the wireless communications network (Yokomakura: fig. 6, unit s201 [0048, 0062]) in order to perform uplink channel estimation form the transmitted signal and rank adaptation in data transmission on the uplink ([0062]).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation in to Kim’s in order to perform uplink channel estimation form the transmitted signal and rank adaptation in data transmission on the uplink ([0062]), as taught by Yokomakura.

12. The method according to claim 1, further comprising receiving information from the access point indicating that the station is to perform transmission rank adaptation for UL transmissions in the wireless communications network (Yokomakura: fig. 6, unit s203 [0062])

6. The method according to claim 4, wherein the transmission information at the station indicates the Degrees-of-Freedom, DoF, of the number of antennas at the station which are available for transmitting an UL transmission to the access point (Yokomakura: fig. 6, unit s203 [0062])

Regarding claims 13-15, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-2, 4, 6-8, 10-12, where the difference used is a “wireless device” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415